Exhibit 10.2

JOINDER AND FIFTH AMENDMENT TO

UNDERWRITING, CONTINUING INDEMNITY AND SECURITY AGREEMENT

This JOINDER AND FIFTH AMENDMENT TO UNDERWRITING, CONTINUING INDEMNITY AND
SECURITY AGREEMENT (“Amendment”), dated as of May 17, 2012, is made by Federal
Insurance Company, an Indiana corporation (“Federal”); American Home Assurance
Company, National Union Fire Insurance Company of Pittsburgh, Pa., and The
Insurance Company of the State of Pennsylvania (collectively “AIG”); Liberty
Mutual Insurance Company, a Massachusetts company, Liberty Mutual Fire Insurance
Company, and Safeco Insurance Company of America (collectively, “Liberty
Mutual”); and Quanta Services, Inc., a Delaware corporation (the “Company”), and
the other undersigned Indemnitors.

W I T N E S S E T H:

WHEREAS, Federal, AIG and Liberty Mutual, the Company, and the other Indemnitors
are party to that certain Underwriting, Continuing Indemnity and Security
Agreement, dated as of March 14, 2005 (the “Original Agreement”), as amended by
that certain Joinder Agreement and Amendment to Underwriting, Continuing
Indemnity and Security Agreement dated as of November 28, 2006, wherein AIG was
added as a Surety, as further amended by that certain Second Amendment to
Underwriting, Continuing Indemnity and Security Agreement dated as of January 9,
2008, as further amended by that certain Joinder and Third Amendment to
Underwriting, Continuing Indemnity and Security Agreement dated as of
December 19, 2008, as further amended by that certain Joinder Agreement and
Fourth Amendment to Underwriting, Continuing Indemnity and Security Agreement
dated as of March 31, 2009, wherein Liberty Mutual was added as a Surety
(collectively, the “Underwriting Agreement”);

WHEREAS, the parties desire to add certain additional Domestic Subsidiaries of
Quanta Services, Inc. as Principals and Indemnitors under the Underwriting
Agreement, as amended by this Amendment; and

WHEREAS, the parties to the Underwriting Agreement desire to further amend the
Underwriting Agreement as hereinafter set forth, and this Amendment, the terms
hereof and consummation of the transactions contemplated hereby will be
beneficial to the Company and the other Indemnitors;

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined are used as defined in the Underwriting Agreement.

2. Exhibit A. Exhibit A to the Underwriting Agreement is hereby deleted in its
entirety and replaced with Exhibit A to this Amendment.



--------------------------------------------------------------------------------

3. Representations and Warranties. Each party to this Amendment, individually
and for itself only, hereby represents and warrants to each of the other parties
as follows:

3.1 The execution, delivery and performance by such party of this Amendment and
the performance by such party of its respective obligations under this Amendment
and the Underwriting Agreement, as amended hereby, and the consummation of the
transactions contemplated hereby and thereby, (a) have been duly authorized by
all necessary corporate or other such action, if any, and (b) do not and will
not, with or without the giving of notice or lapse of time or both,
(i) contravene any term or condition of its organizational documents or
(ii) violate any applicable laws. Such party has all requisite corporate,
partnership or limited liability company power and authority to enter into this
Amendment and to perform its obligations hereunder and under the Underwriting
Agreement as amended hereby.

3.2 This Amendment has been duly and validly executed and delivered by such
party and this Amendment and the Underwriting Agreement, as amended hereby,
constitute the legal, valid and binding obligations of such party, enforceable
against such party in accordance with their terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

4. Warranties and Covenants of New Indemnitor. Each of Conam Construction Co., a
Texas corporation, Crux Subsurface, Inc., a Delaware corporation, Energy
Construction Services, Inc., a Delaware corporation, InfraSource, LLC, a
Delaware limited liability company, Island Mechanical Corporation, a Hawaii
corporation, Price Gregory Construction, Inc., a Delaware corporation, Price
Gregory International, Inc., a Delaware corporation, Quanta Power Generation,
Inc., a Delaware corporation, Road Bore Corporation, a Hawaii corporation, and
Service Electric Company, a Delaware corporation (each, a “New Indemnitor”),
represents and warrants to Surety that all of the representations and warranties
made by the Indemnitors in the Original Agreement (whether made as an Indemnitor
or as a Principal) are true and correct as applicable to such New Indemnitor in
all material respects, as of the date hereof (except to the extent such
representations and warranties specifically relate to an earlier date). Each New
Indemnitor hereby acknowledges, agrees, and confirms that, by its execution of
this Amendment, such New Indemnitor will be deemed to be a party to the
Underwriting Agreement, as amended by this Amendment, and an “Indemnitor” and
“Principal” for all purposes of the Underwriting Agreement, as amended by this
Amendment, and will have all the obligations of an Indemnitor and Principal
thereunder as if it had executed the Underwriting Agreement. Each New Indemnitor
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Underwriting Agreement, as
amended by this Amendment, applicable to such New Indemnitor (whether as an
Indemnitor or Principal). Without limiting the generality of the foregoing terms
of this Section 4, each New Indemnitor hereby grants to the Surety a security
interest in any and all right, title and interest of such New Indemnitor in and
to the Collateral of such New Indemnitor to secure the prompt payment and
performance in full when due of any Surety Loss, and the payment and performance
of all other obligations and undertakings now or hereafter owing to Surety with
respect to the Bonds and/or under the Surety Credit Documents, as same may now
or hereafter be modified, replaced, extended or renewed.

 

2



--------------------------------------------------------------------------------

5. Due Diligence Items Required to be Delivered by New Indemnitor. Each New
Indemnitor will deliver to Surety the following, in form and substance
reasonably satisfactory to Surety and its counsel:

(a) Favorable opinions of both outside and in-house counsel to Principal and
Indemnitors, with respect to New Indemnitors, substantially in the form attached
to the Underwriting Agreement as Exhibit C thereto, with such modifications
thereto as are requested by such counsel and acceptable to Surety and its
counsel in their reasonable discretion;

(b) an officer’s certificate of such New Indemnitor certifying appropriate
resolutions authorizing the execution, delivery and performance of this
Amendment and performance of the Underwriting Agreement, as amended by this
Amendment, certifying that such resolutions have been approved in accordance
with such New Indemnitor’s governing documents together with copies of such
governing documents, and certifying incumbencies and true signatures of the
officers so authorized; and

(c) evidence of the good standing of such New Indemnitor in the jurisdiction in
which such New Indemnitor is formed.

6. Power of Attorney. Each New Indemnitor hereby irrevocably constitutes and
appoints Quanta Services, Inc. (and all officers, employees or agents designated
by Quanta Services, Inc.), with full power of substitution, as such New
Indemnitor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of such New Indemnitor and in the name of such
New Indemnitor or in its own name, from time to time in Quanta Services, Inc.’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purpose of this Amendment or the Underwriting Agreement and to
amend, modify or supplement the Underwriting Agreement or other Surety Credit
Documents in any manner. Each New Indemnitor hereby ratifies and agrees to be
bound by, to the fullest extent permitted by law, all that Quanta Services, Inc.
will lawfully do or cause to be done by virtue hereof.

7. Amendments. By executing and delivering this Amendment, Federal, AIG, Liberty
Mutual, the Company, and each other Indemnitor hereby agrees that, effective as
of the date of this Amendment, the Underwriting Agreement is hereby amended as
follows:

(a) The Underwriting Agreement is hereby amended by adding the following new
Section 54 immediately following Section 53 of the Underwriting Agreement:

54. Collateral Release. Notwithstanding anything in this Agreement or any other
Surety Credit Document to the contrary, subject to prior or concurrent release
by Bank of America, N.A., as Administrative Agent (the “Administrative Agent”)
for the lenders under that certain Second Amended and Restated Credit Agreement,
dated as of August 2, 2011, as amended, modified, supplemented and extended from
time to time (including, without limitation, any renewals, restatements and
replacements thereof) (the “Second Amended and Restated Credit Agreement”),
among the Administrative Agent,

 

3



--------------------------------------------------------------------------------

such lenders, Quanta Services, Inc. and its subsidiaries party thereto, of the
Administrative Agent’s liens and security interests granted pursuant to the
Collateral Documents (as such term is defined in the Second Amended and Restated
Credit Agreement), upon notice from Quanta Services, Inc., on the first date
(the “Release Date”) on which the corporate credit rating of Quanta Services,
Inc. is BBB- (stable) or higher by Standard & Poor’s Ratings Services, a
division of The McGraw Hill Companies, Inc. and any successor thereto (“S&P”),
and the corporate family rating of Quanta Services, Inc. is Baa3 (stable) or
higher by Moody’s Investors Service, Inc. and any successor thereto (“Moody’s”),
so long as no default or Event of Default exists on such date or immediately
after giving effect to the release of liens contemplated hereby, any and all
liens and security interests (including, without limitation, all Liens (as such
term is defined in this Agreement) created by or arising in connection with this
Agreement or any other Surety Credit Document shall automatically and
immediately be fully released and all Collateral shall automatically and
immediately be released from all such liens, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral or any other collateral or property constituting such a lien or
subject to any such lien shall terminate and revert to the Indemnitors (the
“Collateral Release”). At the request and sole expense of any Indemnitor
following any such release, the Surety shall deliver to such Indemnitor any
Collateral or other such property held by the Surety under any Surety Credit
Document, and execute and deliver to such Indemnitor such documents as such
Indemnitor shall reasonably request to evidence such release. In the event
Surety requires Indemnitors to execute such documents, promptly, and in any
event within 60 days (or such longer period as is reasonably acceptable to the
Surety) after notice to Quanta Services, Inc. from the Surety following the
first date after the Release Date on which the corporate credit rating of Quanta
Services, Inc. by S&P falls below BBB- or the corporate family rating of Quanta
Services, Inc. by Moody’s falls below Baa3, the Indemnitors shall (i) execute
and deliver to the Surety security documents, in form and substance reasonably
satisfactory to the Surety, pursuant to which the Indemnitors shall grant to the
Surety a security interest in all property (and types of property) then owned or
held by such Person that constituted Collateral under the Surety Credit
Documents as in effect immediately prior to the Release Date and (ii) take such
actions as shall be necessary or reasonably requested by the Surety to grant and
perfect such Liens all at the expense of the Indemnitors (a “Collateral
Reinstatement”). Without limiting the generality of the foregoing and except as
provided in the following sentence, at all times after any Release Date and
prior to consummation of a Collateral Reinstatement, Section 3(e) of this
Agreement shall be deemed to have been deleted and this Section 54 shall govern
and control to the extent of any conflict between the other provisions of this
Agreement (including, without limitation, Section 5 of this Agreement) or the
other Surety Credit Documents and this Section 54. In the event Indemnitors fail
to execute and deliver to Surety the above required documents, or Surety
determines that it would prefer to proceed without these documents, then a
Collateral Reinstatement will have occurred and this Section 54 will
automatically be rendered null and void at such time as the corporate credit
rating of Quanta Services, Inc. by S&P falls below BBB- or the corporate family
rating of Quanta Services, Inc. by Moody’s falls below Baa3 and the terms of the
Surety Credit Documents will be reinstated as though this Section 54 was never
added to this Agreement. Notwithstanding any provisions of this Section 54, the

 

4



--------------------------------------------------------------------------------

foregoing Collateral Release will not adversely affect or modify: (x) Surety’s
right to decline to execute any and all bonds in Surety’s discretion, all as
further provided in Section 3; (y) the contractual rights of Surety upon default
as provided in Section 33 of this Agreement and as provided under the Indemnity
Agreement; and (z) Surety’s rights of equitable subrogation, which are hereby
acknowledged by Indemnitors.

(b) The Underwriting Agreement is hereby amended by adding the following
sentence immediately following the second sentence of the second paragraph of
Section 5 of the Underwriting Agreement:

Indemnitors’ obligation to keep Surety’s security interest properly perfected
will be deemed to have been met with respect to any Collateral in which a
security interest can be perfected by the filing of a UCC financing statement if
a UCC financing statement that perfects such security interest has been filed in
the required jurisdiction naming one or more of the companies that is a “Surety”
as a named “secured party” on such filing.

8. Further Instruments and Actions. The parties to this Amendment hereby agree
to execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent and purpose of this Amendment
and the Underwriting Agreement, as amended hereby.

9. Amendment. This Amendment may not be amended or modified except by a writing
signed by or on behalf of each of the parties hereto.

10. Headings. The section headings in this Amendment are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

11. Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York (without giving
effect to its conflict of laws principles).

12. Ratification. The Underwriting Agreement, the other Surety Credit Documents
and any other documents executed and delivered pursuant thereto or in connection
therewith are each ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their respective terms, as modified by
this Amendment.

13. Entire Agreement. This Amendment, together with the Underwriting Agreement
and the other Surety Credit Documents, represent the entire agreement between
the parties hereto concerning the subject matter hereof, and all oral
discussions and prior agreements are merged herein.

14. Severability. Should any provision of this Amendment be invalid or
unenforceable for any reason, the remaining provisions hereof will remain in
full effect.

 

5



--------------------------------------------------------------------------------

15. Binding Agreement. This Amendment, and the terms, covenants and conditions
hereof, will be binding upon the parties hereto and their respective successors
and assigns, and will inure to the benefit of the parties, and their respective
successors and permitted assigns.

16. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile copy of an executed original
counterpart of this Amendment shall have the same force and effect as an
executed original counterpart.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

SURETY: FEDERAL INSURANCE COMPANY By:  

/s/ Martin E. Lubin

Name:   Martin E. Lubin Title:   Vice President LIBERTY MUTUAL INSURANCE COMPANY
By:  

/s/ Danielle Pederson

Name:   Danielle Pederson Title:   Underwriting Manager
LIBERTY MUTUAL FIRE INSURANCE COMPANY By:  

/s/ Danielle Pederson

Name:   Danielle Pederson Title:   Underwriting Manager

SAFECO INSURANCE COMPANY OF AMERICA

By:  

/s/ Danielle Pederson

Name:   Danielle Pederson Title:   Underwriting Manager

AMERICAN HOME ASSURANCE COMPANY

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA.

THE INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

By:  

/s/ Anthony Romano

Name:   Anthony Romano Title:   Vice President

 

7



--------------------------------------------------------------------------------

PRINCIPAL/INDEMNITORS: QUANTA SERVICES, INC. By:  

/s/ Darren B. Miller

Name:   Darren B. Miller Title:   Vice President-Information Technology and  
Administration ALLTECK LINE CONTRACTORS (USA), INC. BLAIR PARK SERVICES, LLC
CAN-FER UTILITY SERVICES, LLC CCLC, INC. CMI SERVICES, INC. CROCE ELECTRIC
COMPANY, INC. DACON CORPORATION DASHIELL CORPORATION DILLARD SMITH CONSTRUCTION
COMPANY FIVE POINTS CONSTRUCTION CO. GLOBAL ENERCOM MANAGEMENT, INC. GOLDEN
STATE UTILITY CO.

H.L. CHAPMAN PIPELINE CONSTRUCTION, INC.

INFRASOURCE CONSTRUCTION, LLC

INFRASOURCE CONSTRUCTION SERVICES, LLC

INFRASOURCE INSTALLATION, LLC INFRASOURCE PIPELINE FACILITIES, INC.

INFRASOURCE TELECOMMUNICATION SERVICES, LLC

INFRASOURCE TRANSMISSION SERVICES COMPANY

INFRASOURCE UNDERGROUND CONSTRUCTION, INC.

INFRASOURCE UNDERGROUND SERVICES CANADA, INC.

INTERMOUNTAIN ELECTRIC, INC.

IRBY CONSTRUCTION COMPANY

MANUEL BROS., INC.

MEARS GROUP, INC.

 

By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

 

8



--------------------------------------------------------------------------------

 

MEJIA PERSONNEL SERVICES, INC.

M.J. ELECTRIC CALIFORNIA, INC.

M.J. ELECTRIC, LLC

NORTH SKY COMMUNICATIONS, INC.

PAR ELECTRICAL CONTRACTORS, INC.

PARKSIDE SITE & UTILITY COMPANY CORPORATION

PARKSIDE UTILITY CONSTRUCTION CORP.

PAULEY CONSTRUCTION INC.

POTELCO, INC.

PROFESSIONAL TELECONCEPTS, INC. (IL)

PROFESSIONAL TELECONCEPTS, INC. (NY)

QUANTA DELAWARE, INC.

QUANTA GOVERNMENT SERVICES, INC.

QUANTA GOVERNMENT SOLUTIONS, INC.

QUANTA UTILITY INSTALLATION
COMPANY, INC.

QUANTA UTILITY SERVICES – GULF STATES, INC.

QUANTA WIRELESS SOLUTIONS, INC.

SOUTHWEST TRENCHING COMPANY, INC.

SPALJ CONSTRUCTION COMPANY

SUMTER UTILITIES, INC.

SUNESYS, LLC

THE RYAN COMPANY, INC.

TOM ALLEN CONSTRUCTION COMPANY

TRAWICK CONSTRUCTION COMPANY, INC.

UNDERGROUND CONSTRUCTION CO., INC.

UTILITY LINE MANAGEMENT SERVICES, INC.

VCI CONSTRUCTION, INC.

WINCO, INC.

 

By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

 

9



--------------------------------------------------------------------------------

TJADER, L.L.C. By:   Spalj Construction Company,   Its Sole Member By:  

/s/ Nicholas M. Grindstaff

  Name:  Nicholas M. Grindstaff   Title:    Treasurer MEARS/CPG LLC By:   Mears
Group, Inc., The Sole Member of the foregoing limited liability company By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

DIGCO UTILITY CONSTRUCTION, L.P. LINDSEY ELECTRIC, L.P.

NORTH HOUSTON POLE LINE, L.P.

By:   Mejia Personnel Services, Inc., Its General Partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer QUANTA SERVICES MANAGEMENT
PARTNERSHIP, L.P. By:   QSI, Inc., Its General Partner By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

 

 

10



--------------------------------------------------------------------------------

 

NEW INDEMNITORS:

 

CONAM CONSTRUCTION CO.

CRUX SUBSURFACE, INC.

ENERGY CONSTRUCTION SERVICES, INC.

INFRASOURCE, LLC

ISLAND MECHANICAL CORPORATION

PRICE GREGORY CONSTRUCTION, INC.

PRICE GREGORY INTERNATIONAL, INC.

QUANTA POWER GENERATION, INC.

ROAD BORE CORPORATION

SERVICE ELECTRIC COMPANY

 

By:  

/s/ Nicholas M. Grindstaff

Name:   Nicholas M. Grindstaff Title:   Treasurer

 

 

11



--------------------------------------------------------------------------------

FEDERAL/QUANTA SERVICES, INC.

CURRENT EXHIBIT A – LIST OF PRINCIPAL/INDEMNITORS

 

PRINCIPAL

  

JURISDICTION

OF FORMATION

  

LOCATION OF CHIEF
EXECUTIVE OFFICE

AND PRINCIPAL

PLACE OF BUSINESS

  

TAX ID NO.

  

PRIOR NAMES OR TRADE  NAMES

Quanta Services, Inc.

   Delaware   

2800 Post Oak Blvd.,

Suite 2600

Houston, TX 77056

   74-2851603    None

Allteck Line Contractors (USA), Inc.

   Washington   

9718 197 B Street

Langley, BC

V1M3G3

Canada

   98-0198185    None

Blair Park Services, LLC

   Delaware   

185 Titus Avenue

Warrington, PA 18976

   20-5566110   

Blair Park Services, Inc.

 

InfraSource Blair Park Services, LLC

CAN-FER Utility Services, LLC

   Delaware   

3340 Roy Orr

Boulevard

Grand Prairie, TX

75050

   76-0589263    CAN-FER Construction Company

CCLC, Inc.

   Delaware   

5132 State Highway

12 South, P.O. Box 311

Norwich, NY 13815

   74-2947665    CCLC, Inc. of Delaware

CMI Services, Inc.

   Florida   

1555 South Blvd.

Chipley, FL 32428

   59-3371172   

FL CMI Services, Inc.

 

Florida CMI Services, Inc.

Conam Construction Co.

   Texas   

301 W. Northern

Lights Blvd., Ste. 300

Anchorage, AK 99503

   75-1984829    None

Croce Electric Company, Inc.

   Delaware   

14100 East Thirty-Fifth Place, Ste. 100

Aurora, CO 80011

   76-0605518    Croce Electric Company

Crux Subsurface, Inc.

   Delaware   

16707 E. Euclid Ave.

Spokane Valley, WA 99216

   76-0644263    Quanta LXV Acquisition, Inc.

Dacon Corporation

   Delaware   

1300 Underwood Road

Deer Park, TX 77536

   20-3699950    None

Dashiell Corporation

   Delaware   

12301 Kurland Drive

Ste. 400

Houston, TX 77034

   20-3699713   

Dashiell, LLC

 

Dacon Corporation

 

12



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION

OF FORMATION

  

LOCATION OF CHIEF
EXECUTIVE OFFICE

AND PRINCIPAL

PLACE OF BUSINESS

  

TAX ID NO.

  

PRIOR NAMES OR TRADE  NAMES

Digco Utility Construction, L.P.

   Delaware   

1608 Margaret Street

Houston, TX 77093

   76-0612176   

Digco Utility Construction Limited Partnership

 

Ranger Field Services, Inc.

Dillard Smith Construction Company

   Delaware   

4001 Industry Dr.

Chattanooga, TN 37416

   76-0589264   

P.D.G. Electric Company

 

Dillard Smith Construction Company (Delaware)

Energy Construction Services, Inc.

   Delaware   

14100 East Thirty-Fifth Place Ste. 100,

Aurora, CO 80011

   27-4914829    None

Five Points Construction Co.

   Texas   

5145 Industrial Way

Benicia, CA 94510

   94-2738636    None

Global Enercom Management, Inc.

   Delaware   

1220 Old Alpharetta Road, Ste. 390

Alpharetta, GA 30005

   76-0598339    None

Golden State Utility Co.

   Delaware   

4425 Farm Supply Road

Ceres, CA 95307

   76-0567490    Delaware Golden State Utility Co.

H. L. Chapman Pipeline Construction, Inc.

   Delaware   

9250 FM 2243

Leander, TX 78641

   76-0598341   

DB Utilities

 

Sullivan Welding

 

Chapman Pipeline Construction, Inc., H.L.

InfraSource, LLC

   Delaware   

411 Edwardsville Road

Troy, IL 62294

   20-5703765   

InfraSource Construction California, Inc.

 

IUS Underground, LLC

InfraSource Construction, LLC

   Delaware   

4033 East Morgan

Ypsilanti, MI 48197

   04-3633384   

IUC North Dakota, LLC

 

InfraSource Underground Construction, LLC

 

Trans Tech Electric

InfraSource Construction Services, LLC

   Georgia   

4033 East Morgan

Ypsilanti, MI 48197

   58-1696154    InfraSource Underground Construction Services, LLC

InfraSource Installation, LLC

   Delaware   

4033 East Morgan

Ypsilanti, MI 48197

   41-1625874    None

 

13



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION

OF FORMATION

  

LOCATION OF CHIEF
EXECUTIVE OFFICE

AND PRINCIPAL

PLACE OF BUSINESS

  

TAX ID NO.

  

PRIOR NAMES OR TRADE  NAMES

InfraSource Pipeline Facilities, Inc.

   North Carolina   

11712 Statesville Road

Huntersville, NC 28078

   56-0861169    Bradford Brothers, Incorporated

InfraSource Telecommunication Services, LLC

   Delaware   

219 Ruth Road

Harleysville, PA 19438

   26-1581998    None

InfraSource Transmission Services Company

   Arizona   

2800 Post Oak Blvd.,

Ste. 2600

Houston, TX 77056

   86-0787875    InfraSource Maslonka CA, Inc.

InfraSource Underground Construction, Inc.

   Delaware   

4033 East Morgan

Ypsilanti, MI 48197

   51-0324281   

IUC Michigan, Inc.

 

IUC Texas, Inc.

InfraSource Underground Services Canada, Inc.

   Delaware   

2800 Post Oak Blvd.,

Ste. 2600,

Houston, TX 77056

   20-3676436    None

Intermountain Electric, Inc.

   Colorado   

14100 East Thirty-Fifth

Place Ste. 100,

Aurora, CO 80011

   84-0906573   

Colorado IM Electric

 

Grand Electric Company

 

IME

Irby Construction Company

   Mississippi   

817 S. State Street

Jackson, MS 39201

   64-0902002   

Irby Construction Company, Inc.

 

Okay Construction Company, LLC

Island Mechanical Corporation

   Hawaii   

91-230 Kuhela St.

Kapolei, HI 96707

   99-0299930    None

Lindsey Electric, L.P.

   Texas   

1608 Margaret Street

Houston, TX 77093

   02-0557008    None

Manuel Bros., Inc.

   Delaware   

908 Taylorville Road,

Suite 104

Grass Valley, CA 95949

   76-0577087   

Renaissance Construction

 

Western Directional

Mears/CPG LLC

   Michigan   

4500 N. Mission Road

Rosebush, MI 48878

   N/A    None

Mears Group, Inc.

   Delaware   

4500 N. Mission Road

Rosebush, MI 48878

   76-0612167    Mears/HDD, LLC

Mejia Personnel Services, Inc.

   Texas   

2800 Post Oak Blvd.,

Ste. 2600, Houston,

TX 77056

   75-2575734    None

 

14



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION

OF FORMATION

  

LOCATION OF CHIEF
EXECUTIVE OFFICE

AND PRINCIPAL

PLACE OF BUSINESS

  

TAX ID NO.

  

PRIOR NAMES OR TRADE  NAMES

M.J. Electric, LLC

   Delaware   

200 W. Frank Pipp

Drive Iron Mountain, MI 49801

   20-5565796   

Great Lakes Line Builders

 

M.J. Electric, LLC Iron Mountain

 

Iron Mountain M.J. Electric, LLC

M.J. Electric California, Inc.

   Delaware   

200 W. Frank Pipp

Drive Iron Mountain,

MI 49801

   20-5770522    None

North Houston Pole Line, L.P.

   Texas   

1608 Margaret Street

Houston, TX 77093

   74-1675857   

Quanta Foundation Services

 

Quanta Foundation Services, Limited Partnership

North Sky Communications, Inc.

   Delaware   

11818 SE Mill

Plain Blvd., Suite 302

Vancouver, WA 98684

   76-0605490    Sky Communications

PAR Electrical Contractors, Inc.

   Missouri   

4770 North Belleview Avenue, Ste. 300

Kansas City, MO 64116

   44-0591890   

Riggin & Diggin Line Construction, Inc.

 

Computapole

 

Union Power Construction Company

 

Seaward Corporation

 

Longfellow Drilling, Inc.

 

Par Infrared Consultants

Parkside Site & Utility Company Corporation

   Delaware   

2229 Plainfield Pike

Street

Johnston, RI 02919

   76-0612181    None

Parkside Utility Construction Corp.

   Delaware   

2229 Plainfield Pike

Street

Johnston, RI 02919

   76-0612160    None

Pauley Construction, Inc.

   Arizona   

2021 W. Melinda Lane

Phoenix, AZ 85027

   86-0678047    None

 

15



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION

OF FORMATION

  

LOCATION OF CHIEF
EXECUTIVE OFFICE

AND PRINCIPAL

PLACE OF BUSINESS

  

TAX ID NO.

  

PRIOR NAMES OR TRADE  NAMES

Potelco, Inc.

   Washington   

14103 8th Street East

Sumner, WA 98390

   91-0784248   

Kingston Constructors, Inc.

 

Kuenzi Construction, Inc.

 

NorAm Telecommunications, Inc.

 

Potelco, Incorporated

Price Gregory Construction, Inc.

   Delaware   

920 Memorial City

Way, Ste. 600

Houston, TX 77024

   76-0554270    None

Price Gregory International, Inc.

   Delaware   

920 Memorial City

Way, Ste. 600

Houston, TX 77024

   73-1103884    None

Professional Teleconcepts, Inc.

   Illinois   

Route 12 South

Norwich, NY 13815

   36-3785874    Professional Teleconcepts of Illinois

Professional Teleconcepts, Inc.

   New York   

Route 12 South

Norwich, NY 13815

   16-1246233   

Professional Teleconcepts of New York

 

NY Professional Teleconcepts, Inc.

Quanta Delaware, Inc.

   Delaware   

2800 Post Oak Blvd.,

Ste. 2600,

Houston, TX 77056

   51-6508285    None

Quanta Government Services, Inc.

   Delaware   

2800 Post Oak Blvd.,

Suite 2600

Houston, Texas 77056

   76-0605504    None

Quanta Government Solutions, Inc.

   Delaware   

2800 Post Oak Blvd.,

Ste. 2600

Houston, Texas 77056

   76-0612166    None

Quanta Power Generation, Inc.

   Delaware   

5445 DTC Parkway

Ste. 1200

Greenwood Village,

CO 80111

   26-2274603   

Quanta Renewable Energy Services, LLC

 

Quanta Renewable Energy

 

Quanta Fossil Power

 

Quanta

Quanta Services Management Partnership, L.P.

   Texas   

2800 Post Oak Blvd.,

Suite 2600

Houston, Texas 77056

   76-0574732    None

Quanta Utility Installation Company, Inc.

   Delaware   

2800 Post Oak Blvd.,

Suite 2600

Houston, Texas 77056

   76-0592449    None

 

16



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION

OF FORMATION

  

LOCATION OF CHIEF
EXECUTIVE OFFICE

AND PRINCIPAL

PLACE OF BUSINESS

  

TAX ID NO.

  

PRIOR NAMES OR TRADE  NAMES

Quanta Utility Services-Gulf States, Inc.

   Delaware   

560 Lake Mirror Road

College Park, GA

30349

   76-0612175    DE Southeast Pipeline Construction, Inc

Quanta Wireless Solutions, Inc.

   Delaware   

5132 State Highway 12

Norwich, NY 13815

   76-0605511   

Advanced Technologies and Installation Corporation

 

Conti Communications, Inc.

 

Spectrum Construction Contracting, LLC

 

Telecom Network Specialists, Inc.

Road Bore Corporation

   Hawaii   

91-230 Kuhela St.

Kapolei, HI 96707

   99-0299930    None

Service Electric Company

   Delaware   

1621 East 25th Street

Chattanooga, TN 37404

   76-0644270    Quanta LXVI Acquisition, Inc.

Southwest Trenching Company, Inc.

   Texas   

1608 Margaret St.

Houston, Texas 77093

   76-0106600    None

Spalj Construction Company

   Delaware   

22360 County Road 12

Deerwood, MN 56444

   76-0567489   

Span-Con of Deerwood

 

Wilson Roadbores

 

Dot 05 Optical Communications

 

Smith Contracting

 

Thorstad Brothers Tiling

 

Tjader & Highstrom

 

Fiber Technologies, Inc.

Sumter Utilities, Inc.

   Delaware   

1151 North Pike West

Sumter, SC 29153

   76-0577089    Sumter Builders Construction Contracting

Sunesys, LLC

   Delaware   

185 Titus Avenue

Warrington, PA 18976

   20-5565929    Sunesys, LLC of Delaware

 

17



--------------------------------------------------------------------------------

PRINCIPAL

  

JURISDICTION

OF FORMATION

  

LOCATION OF CHIEF
EXECUTIVE OFFICE

AND PRINCIPAL

PLACE OF BUSINESS

  

TAX ID NO.

  

PRIOR NAMES OR TRADE  NAMES

The Ryan Company, Inc.

   Massachusetts   

15 Commerce Way

Norton, MA 02766

   04-2387367   

Eastern Communications Corp.

 

The Ryan Company, Inc. of Massachusetts

 

The Ryan Company of Massachusetts

 

Ryan Company Inc. (The)

 

The Ryan Company Incorporated of Massachusetts

 

The Ryan Company Incorporated Electrical Contractors

Tjader, L.L.C.

   Delaware   

541 Industrial Drive

New Richmond, WI 54017

   76-0654709    None

Tom Allen Construction Company

   Delaware   

411 Edwardsville

Road

Troy, Illinois 62294

   76-0589277   

TA Construction

 

Allen Construction Company, Tom

Trawick Construction Company, Inc.

   Florida   

1555 South Blvd.

Chipley, FL 32428

   59-0907078   

InfraSource Construction Technologies

 

Trawick Construction Co., Inc.

Underground Construction Co., Inc.

   Delaware   

5145 Industrial Way

Benicia, CA 94510

   76-0575471   

Delaware Underground Construction Co.

 

Maryland Underground Construction Co., Inc.

 

Underground Construction Co., Inc. (Delaware)

 

UCC-Underground Construction Co., Inc.

Utility Line Management Services, Inc.

   Delaware   

4770 North Belleview

Avenue, Suite 300

Kansas City, Missouri

64116-2188

   76-0612162    None

VCI Construction, Inc.

   Delaware   

1921 West Eleventh

Street

Upland, CA 91786

   76-0589274   

VCI Telcom, Inc.

 

W.C. Communications, Inc.

 

West Coast Communications

Winco, Inc.

   Oregon   

22300 NE Yellow

Gate Lane

Aurora, OR 97002

   93-1077101    Winco Powerline Services

 

18